Exhibit 10.4

Execution Version

MASTER TERMS AND CONDITIONS FOR BASE WARRANTS

ISSUED BY REGENERON PHARMACEUTICALS, INC.

The purpose of this Master Terms and Conditions for Warrants (this “Master
Confirmation”), dated as of October 18, 2011, is to set forth certain terms and
conditions for warrant transactions that Regeneron Pharmaceuticals, Inc.
(“Issuer”) shall enter into with Citibank, N.A. (“Dealer”). Each such
transaction (a “Transaction”) entered into between Dealer and Issuer that is to
be subject to this Master Confirmation shall be evidenced by a written
confirmation substantially in the form of Exhibit A hereto, with such
modifications thereto as to which Issuer and Dealer mutually agree (a
“Confirmation”). This Master Confirmation and each Confirmation together
constitute a “Confirmation” as referred to in the Agreement specified below.

This Master Confirmation and a Confirmation evidence a complete binding
agreement between you and us as to the terms of the Transaction to which this
Master Confirmation and such Confirmation relates. This Master Confirmation and
each Confirmation hereunder, shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) as if we had executed an agreement in such form on the Trade Date of the
first such Transaction (but without any Schedule except for (i) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”; and (ii) the election of United States dollars as the
Termination Currency) between you and us, and such agreement shall be considered
the “Agreement” hereunder.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Definitions”) as published by ISDA are incorporated into this
Master Confirmation. For the purposes of the Definitions, each reference herein
or in any Confirmation hereunder to a Warrant shall be deemed to be a reference
to a Call Option or an Option, as context requires.

THE AGREEMENT, THIS MASTER CONFIRMATION AND EACH CONFIRMATION WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE (OTHER THAN TITLE 14 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

The Transactions under this Master Confirmation shall be the sole Transactions
under the Agreement. If there exists any ISDA Master Agreement between Dealer
and Issuer or any confirmation or other agreement between Dealer and Issuer
pursuant to which an ISDA Master Agreement is deemed to exist between Dealer and
Issuer, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Issuer are parties, the Transactions under this Master Confirmation and the
Agreement shall not be considered Transactions under, or otherwise governed by,
such existing or deemed ISDA Master Agreement.

1. In the event of any inconsistency between this Master Confirmation, on the
one hand, and the Definitions or the Agreement, on the other hand, this Master
Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.

2. Each party will make each payment specified in this Master Confirmation or a
Confirmation as being payable by such party, not later than the due date for
value on that date in the place of the account specified below or otherwise
specified in writing, in freely transferable funds and in a manner customary for
payments in the required currency.



--------------------------------------------------------------------------------

3. Confirmations and General Terms:

This Master Confirmation and the Agreement, together with the Confirmation
relating to a Transaction, shall constitute the written agreement between Issuer
and Dealer with respect to such Transaction. Each Transaction to which a
Confirmation relates is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Definitions, and shall have the following
terms:

 

Components:    Each Transaction will be divided into individual Components, each
with the terms set forth in this Master Confirmation and the related
Confirmation, and, in particular, with the Number of Warrants and Expiration
Date set forth in the Confirmation for such Transaction. The valuation and
exercise of the Warrants and the payments and deliveries to be made upon
settlement of each Transaction will be determined separately for each Component
or such Transaction as if each Component were a separate Transaction under the
Agreement. Warrant Style:    European Warrant Type:    Call Seller:    Issuer
Buyer:    Dealer Shares:    The common stock, USD0.001 par value per share, of
Issuer (Symbol: REGN). Trade Date:    As set forth in the Confirmation for such
Transaction Effective Date:    As set forth in the Confirmation for such
Transaction Number of Warrants:    For each Component, as set forth in the
Confirmation for such Transaction. Warrant Entitlement:    One Share per Warrant
Strike Price:    As set forth in the Confirmation for such Transaction Premium:
   As set forth in the Confirmation for such Transaction Premium Payment Date:
   As set forth in the Confirmation for such Transaction Exchange:    Nasdaq
Global Select Market Related Exchanges:    All Exchanges Calculation Agent:   
Dealer; provided that following the occurrence of an Event of Default pursuant
to Section 5(a)(vii) of the Agreement with respect to which Dealer is the
Defaulting Party, (i) Dealer may designate a nationally or internationally
recognized third-party dealer with expertise in over-the-counter corporate
equity

 

2



--------------------------------------------------------------------------------

   derivatives (an “Equity Derivatives Dealer”) that is an affiliate of Dealer
and with respect to which no event of the type described in Section 5(a)(vii) of
the Agreement is ongoing to replace Dealer as Calculation Agent, or (ii) if
Dealer does not so designate any replacement Calculation Agent by the 10th
Exchange Business Day following the date a calculation or determination is
required to be made hereunder by the Calculation Agent and no such calculation
or determination is made, Issuer shall have the right to designate an
independent Equity Derivatives Dealer to replace Dealer as Calculation Agent
and, in each case, the parties shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent.    Any
determination or calculation by Dealer or Issuer in any capacity (including as
Calculation Agent) pursuant to this Master Confirmation, the Agreement and the
Definitions shall be made in good faith and in a commercially reasonable manner,
including, without limitation, with respect to calculations and determinations
that are made in such party’s sole discretion or otherwise. In the event either
party makes any calculation or determination in any capacity pursuant to this
Master Confirmation, the Agreement or the Definitions, such party shall promptly
provide an explanation in reasonable detail of the basis for such determination
or calculation if requested by the other party, it being understood that no
party shall be obligated to disclose any proprietary models used by it for such
calculation.

4. Procedure for Exercise and Valuation:

 

In respect of any Component:    Expiration Time:    The Valuation Time
Expiration Date:    As set forth in the Confirmation for such Transaction for
such Component (or, if such date is not a Scheduled Trading Day, the next
following Scheduled Trading Day that is not already an Expiration Date for
another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not deemed to be an
Expiration Date in respect of any other Component of a Transaction hereunder;
and provided, further, that if the Expiration Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, the Calculation Agent may
elect in its discretion that the Final Disruption Date shall be deemed the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for a Transaction) and, notwithstanding anything
to the contrary in this Confirmation or the Definitions, the Relevant Price for
such Expiration Date shall be the prevailing market

 

3



--------------------------------------------------------------------------------

   value per Share determined by the Calculation Agent in a commercially
reasonable manner. Notwithstanding the foregoing and anything to the contrary in
the Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case (i) the Calculation Agent shall make adjustments to
the number of Warrants for the relevant Component for which such day shall be
the Expiration Date on the basis of the nature and duration of the relevant
Market Disruption Event and shall designate the Scheduled Trading Day determined
in the manner described in the immediately preceding sentence as the Expiration
Date for the remaining Warrants for such Component and (ii) the Reference Price
for such Disrupted Day shall be determined by the Calculation Agent based on
transactions in the Shares on such Disrupted Day taking into account the nature
and duration of such Market Disruption Event on such day. Any day on which the
Exchange is scheduled to close prior to its normal closing time shall be
considered a Disrupted Day in whole. Section 6.6 of the Definitions shall not
apply to any Valuation Date occurring on an Expiration Date. Automatic Exercise:
   Applicable. The Warrants for any Component shall be deemed automatically
exercised at the Expiration Time on the Expiration Date for such Component if at
such time the Warrants are In-the-Money; provided that all references in Section
3.4(b) of the Definitions to “Physical Settlement” shall be read as references
to “Net Share Settlement.” “In-the-Money” means, for any Transaction, that the
Reference Price is greater than the Strike Price for such Transaction. Reference
Price:    For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page REGN.Q <equity>
VAP (or any successor thereto) in respect of the period from the scheduled
opening time to the Scheduled Closing Time (New York City time) on such
Valuation Date (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valuation Date, as determined by the
Calculation Agent using, if practicable, an appropriate volume-weighted method).
Valuation Time:    As defined in Section 6.1 of the Definitions Valuation Date:
   Each Exercise Date Final Disruption Date:    For any Transaction, the eighth
Scheduled Trading Day immediately following the scheduled Expiration Date for
the last Component of such Transaction. Market Disruption Events:    The first
sentence of Section 6.3(a) of the Definitions is hereby amended (A) by deleting
the words “during the one

 

4



--------------------------------------------------------------------------------

   hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” in the
third, fourth and fifth lines thereof, and (B) by replacing the words “or (iii)
an Early Closure.” by “(iii) an Early Closure, or (iv) a Regulatory Disruption.”
   Section 6.3(d) of the Definitions is hereby amended by deleting the remainder
of the provision following the term “Scheduled Closing Time” in the fourth line
thereof. Regulatory Disruption:    Any event that Dealer, in its good-faith
reasonable discretion, determines based on the advice of outside counsel makes
it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such policies or
procedures are imposed by law or have been voluntarily adopted by Dealer, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M), for Dealer to refrain from or decrease any
market activity in connection with the Transaction. Dealer shall notify Issuer
as soon as reasonably practicable that a Regulatory Disruption has occurred and
the Expiration Dates affected by it.

5. Settlement Terms:

 

In respect of any Component:    Settlement Method Election:    Applicable;
provided that (i) references to “Physical Settlement” in Section 7.1 of the
Definitions shall be replaced by references to “Net Share Settlement”; (ii) if
Seller elects Cash Settlement, Seller shall be deemed to have represented and
warranted to Dealer on the date of such election that (A) Seller is not in
possession of any material non-public information regarding Seller or the
Shares, (B) Seller is electing Cash Settlement in good faith and not as part of
a plan or scheme to evade compliance with the federal securities laws, and (C)
the assets of Seller at their fair valuation exceed the liabilities of Seller
(including contingent liabilities), the capital of Seller is adequate to conduct
the business of Seller, and Seller has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder. Electing Party:    Seller Settlement Method Election Date:    The
third Scheduled Trading Day immediately preceding the First Expiration Date.
Default Settlement Method:    Net Share Settlement

 

5



--------------------------------------------------------------------------------

Net Share Settlement:    If Net Share Settlement is applicable, then on each
Settlement Date, Seller shall deliver to Buyer a number of Shares equal to the
Net Share Amount for such Settlement Date to the account specified by Buyer and
cash in lieu of any fractional shares valued at the Reference Price for the
Valuation Date corresponding to such Settlement Date. If, Buyer reasonably
determines that, for any reason, the Shares deliverable upon Net Share
Settlement would not be immediately freely transferable by Buyer under Rule 144
under the Securities Act of 1933, as amended (the “Securities Act”), then Buyer
may elect to either (x) accept delivery of such Shares notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 12(c)
below apply. Net Share Amount:    For any Settlement Date, a number of Shares,
as calculated by the Calculation Agent, equal to the product of (i) the number
of Warrants being exercised or deemed exercised on the Exercise Date
corresponding to such Settlement Date, (ii) the excess, if any, of the Reference
Price for the Valuation Date corresponding to such Settlement Date over the
Strike Price for the relevant Transaction and (iii) the Warrant Entitlement
(such product, the “Net Share Settlement Amount”), divided by such Reference
Price. Cash Settlement:    If Cash Settlement is applicable, on the relevant
Settlement Date, Seller shall pay to Dealer an amount of cash in USD equal to
the Net Share Settlement Amount for such Settlement Date. Settlement Currency:
   USD Representation and Agreement:    To the extent Seller is obligated to
deliver Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10,
9.11 and 9.12 of the Definitions will be applicable as if Physical Settlement
were applicable to the Transaction; provided that the Representation and
Agreement contained in Section 9.11 of the Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Issuer is the issuer of the Shares. Maximum Delivery Amount:   
As set forth in the Confirmation for such Transaction

6. Dividends:

 

In respect of any Component:    Dividend Adjustments:    Issuer agrees to notify
Buyer promptly of the announcement of an ex-dividend date of any cash dividend
by the Issuer. If an ex-dividend date with respect to such a cash dividend
occurs at any time from but excluding the Trade Date for the

 

6



--------------------------------------------------------------------------------

   Transaction that includes such Component to and including the Expiration Date
for such Component, then in addition to any adjustments as provided under “Share
Adjustments” below, the Calculation Agent shall make such adjustments to the
Strike Price, Number of Warrants and/or Number of Warrants per Component for
such Transaction as it deems appropriate to preserve for the parties the
intended economic benefits of such Transaction.    The Calculation Agent shall
provide prompt notice of any such adjustments, including a schedule or other
reasonably detailed explanation of the basis for and determination of each
adjustment.

7. Share Adjustments:

 

Method of Adjustment:    Calculation Agent Adjustment. For purposes hereof, the
definition of “Potential Adjustment Event” shall not include clause (iv)
thereof.

8. Extraordinary Events:

 

Consequences of Merger Events:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for Other:

   Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination) Tender Offer:   
Applicable Consequences of Tender Offers:   

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment; provided, however, that if an event
occurs that constitutes both a Tender Offer under Section 12.1(d) of the
Definitions and an Additional Termination Event under Section 12(f) of this
Master Confirmation, Dealer may elect, in its commercially reasonable judgment,
whether the provisions of Section 12.3 of the Definitions or Section 12(f) of
this Master Confirmation will apply. New Shares:    In the definition of New
Shares in Section 12.1(i) of the Definitions, the text in clause (i) thereof
shall be deleted in its entirety and replaced with “publicly quoted, traded or
listed on any of the New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or their respective successors)”.

 

7



--------------------------------------------------------------------------------

Modified Calculation Agent Adjustment:    If, in respect of any Merger Event to
which Modified Calculation Agent Adjustment applies to any Transaction, the
adjustments to be made in accordance with Section 12.2(e)(i) of the Definitions
would result in the Issuer being different from the issuer of the Shares, then
with respect to such Merger Event, as a condition precedent to the adjustments
contemplated in Section 12.2(e)(i) of the Definitions, Issuer and the issuer of
the Shares shall, prior to the Merger Date, have entered into such documentation
containing representations, warranties and agreements relating to securities law
and other issues as requested by Dealer that Dealer has determined, in its
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to such Transaction, as adjusted under Section 12.2(e)(i)
of the Definitions, and to preserve its hedging or hedge unwind activities in
connection with such Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer (based on commercially reasonable
interpretations of such legal, regulatory or self-regulatory requirements
applicable to Dealer), and if such conditions are not met or if the Calculation
Agent determines that no adjustment that it could make under Section 12.2(e)(i)
of the Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Definitions shall apply.
Composition of Combined Consideration:    Not Applicable Nationalization,
Insolvency or Delisting:    Cancellation and Payment (Calculation Agent
Determination).    In addition to the provisions of Section 12.6(a)(iii) of the
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed or re-traded on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed or re-traded on any such exchange, such exchange shall
thereafter be deemed to be the Exchange and the Calculation Agent shall make any
adjustments it deems necessary to the terms of the Transaction, as if Modified
Calculation Agent Adjustment were applicable to such event.

9. Additional Disruption Events:

 

Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “the

 

8



--------------------------------------------------------------------------------

   formal or informal interpretation” and (ii) replacing the word “Shares” with
the phrase “Shares or Hedge Positions” in clause (X) thereof. Insolvency Filing:
   Applicable. Hedging Disruption:    Applicable; provided that:    (i) Section
12.9(a)(v) of the Definitions is hereby modified by inserting the following two
phrases at the end of such Section:    “For the avoidance of doubt, the term
“equity price risk” shall be deemed to include, but shall not be limited to,
stock price and volatility risk. And, for the further avoidance of doubt, the
transactions or assets referred to in phrases (A) or (B) above must be available
on commercially reasonable pricing terms and other terms.”    (ii) Section
12.9(b)(iii) of the Definitions is hereby amended by inserting in the third line
thereof, after the words “to terminate the Transaction”, the words “or a portion
of the Transaction affected by such Hedging Disruption”. Increased Cost of
Hedging:    Applicable Loss of Stock Borrow:    Applicable

Maximum Stock Loan Rate:

   150 basis points Increased Cost of Stock Borrow:    Applicable

Initial Stock Loan Rate:

   25 basis points Hedging Party:    For all applicable Additional Disruption
Events, Buyer Determining Party:    For all applicable Extraordinary Events,
Buyer

10. Acknowledgements:

 

Non-Reliance:    Applicable Agreements and Acknowledgments Regarding Hedging
Activities:    Applicable Additional Acknowledgments:    Applicable

11. Representations, Warranties and Agreements:

(a) In connection with this Master Confirmation, each Confirmation, each
Transaction to which a Confirmation relates and any other documentation relating
to the Agreement, each party to this Master Confirmation represents and warrants
to, and agrees with, the other party that:

(i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of the
Securities Act; and

 

9



--------------------------------------------------------------------------------

(ii) it is an “eligible contract participant” as defined in Section 1(a)(12) of
the Commodity Exchange Act, as amended (the “CEA”), and this Master Confirmation
and each Transaction hereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA.

(b) Issuer hereby represents and warrants to, and agrees with, Buyer on the
Trade Date of each Transaction that:

(i) it understands that no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency;

(ii) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT MAY
ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;

(iii) it is not, on the date hereof, in possession of any material non-public
information with respect to it or the Shares and its most recent Annual Report
on Form 10-K, taken together with all reports and other documents subsequently
filed by it with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading;

(iv) RESERVED

(v) it is not entering into any Transaction to create, and will not engage in
any other securities or derivatives transactions to create, actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or to manipulate the price of the Shares (or
any security convertible into or exchangeable for Shares);

(vi) RESERVED

(vii) for such Transaction, it shall maintain a number of authorized but
unissued Shares that are free from preemptive rights that at all times equals or
exceeds the sum of (x) the Maximum Delivery Amount for such Transaction, plus
(y) the aggregate number of Shares expressly reserved for any other use
(including, without limitation, Shares reserved for issuance upon the exercise
of options or convertible debt), whether expressed as caps or as numbers of
Shares reserved or otherwise;

(viii) the Shares issuable upon exercise of all Warrants (the “Warrant Shares”)
have been duly authorized and, when delivered pursuant to the terms of such
Transaction, shall be validly issued, fully-paid and non-assessable, and such
issuance of the Warrant Shares shall not be subject to any preemptive or similar
rights;

(ix) it is not, and after giving effect to the transactions contemplated hereby
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended;

 

10



--------------------------------------------------------------------------------

(x) without limiting the generality of Section 13.1 of the Definitions, Issuer
acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging—Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project;

(xi) prior to the Trade Date of such Transaction, Issuer shall deliver to Dealer
a resolution of Issuer’s board of directors or a duly authorized committee
thereof authorizing such Transaction;

(xii) on the Trade Date and the Premium Payment Date of such Transaction (A) the
assets of Issuer at their fair valuation exceed the liabilities of Issuer,
including contingent liabilities, (B) the capital of Issuer is adequate to
conduct the business of Issuer and (C) Issuer has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature;

(xiii) if Cash Settlement is applicable, during the period starting on the first
Expiration Date and ending on the last Expiration Date (the “Settlement Period”)
of such Transaction, (A) the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as such term is defined in Regulation M under the Exchange
Act (“Regulation M”) and (B) Issuer shall not engage in any “distribution,” as
such term is defined in Regulation M, other than a distribution meeting the
requirements of the exceptions set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M, until the second Exchange Business Day immediately following such
Settlement Period;

(xiv) if Cash Settlement is applicable, during the Settlement Period or such
Transaction, neither Issuer nor any “affiliate” or “affiliated purchaser” (each
as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or
indirectly (including, without limitation, by means of any cash-settled or other
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or commence any tender offer relating to, any
Shares (or an equivalent interest, including a unit of beneficial interest in a
trust or limited partnership or a depository share) or any security convertible
into or exchangeable or exercisable for Shares, except through Dealer;

(xv) if Cash Settlement is applicable, Issuer (A) will not during the Settlement
Period of such Transaction make, or permit to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction unless such public announcement is made prior to
the opening or after the close of the regular trading session on the Exchange
for the Shares; (B) shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange) notify Dealer following any such
announcement that such announcement has been made; and (C) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) provide Dealer with written notice specifying (I) Issuer’s average
daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full
calendar months immediately preceding the announcement date that were not
effected through Dealer or its affiliates and (II) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date; such written
notice shall be deemed to be a certification by Issuer to Dealer that such
information is true and correct; in addition, Issuer shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders; “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.

 

11



--------------------------------------------------------------------------------

(xvi) Issuer is not on the Trade Date of such Transaction engaged in and will
not, during the period starting on the Trade Date of such Transaction and ending
on the third Exchange Business Day immediately following such Trade Date, be
engaged in a distribution, as such term is used in Regulation M under the
Exchange Act, of any securities of Counterparty, other than (1) a distribution
meeting the requirements of the exception set forth in Rules 101(b)(10) and
102(b)(7) of Regulation M and (2) the offering of the Convertible Notes pursuant
to the terms of the Purchase Agreement dated as of October 18, 2011 between
Issuer and Goldman, Sachs & Co., as Initial Purchaser relating to the 1.875%
Convertible Senior Notes due 2016; and

(xvii) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date of each Transaction and reasonably acceptable to Bank in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Section 11(b)(viii) hereof with respect to such Transaction.

12. Miscellaneous:

(a) Early Termination. The parties agree that Second Method and Loss will apply
to each Transaction under this Master Confirmation as such terms are defined
under the Agreement.

(b) Alternative Calculations and Issuer Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 12(g) below, Issuer owes
Buyer any amount in connection with a Transaction hereunder pursuant to
Section 12.7 or 12.9 of the Definitions or pursuant to Section 6(d)(ii) of the
Agreement (an “Issuer Payment Obligation”), Issuer shall have the right, in its
sole discretion, to satisfy any such Issuer Payment Obligation by delivery of
Termination Delivery Units (as defined below) by giving irrevocable telephonic
notice to Buyer, confirmed in writing within one Scheduled Trading Day, between
the hours of 9:00 a.m. and 4:00 p.m. New York time on the Merger Date, the
Tender Offer Date, the Announcement Date (in the case of Nationalization,
Insolvency or Delisting), the Early Termination Date or the date of cancellation
or termination, as applicable (“Notice of Issuer Termination Delivery”);
provided that (i) if Issuer does not validly so elect to satisfy its Issuer
Payment Obligation by delivery of Termination Delivery Units, Buyer shall have
the right, in its sole discretion, to require Issuer to satisfy its Issuer
Payment Obligation by delivery of Termination Delivery Units, notwithstanding
Issuer’s failure to elect or election to the contrary, (ii) Issuer shall not
have the right to so elect (but, for the avoidance of doubt, Buyer shall have
the right to so elect) in the event of (1) an Extraordinary Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares as a
result of such event consists solely of cash or (2) an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), or (v) of the
Agreement that in the case of either (x) or (y) resulted from an event or events
within Issuer’s control and (iii) Issuer shall not have the right,
notwithstanding any notice to the contrary, to satisfy its Issuer Payment
Obligation by Termination Delivery Units unless on the date of any such notice,
Issuer represents to Buyer that, as of such date, it is not in possession of any
material non-public information with respect to itself or the Shares. Within a
commercially reasonable period of time following receipt of a Notice of Issuer
Termination Delivery or notice by Buyer to Issuer, as the case may be, Issuer
shall deliver to Buyer a number of Termination Delivery Units having a cash
value equal to the amount of such Issuer Payment Obligation (such number of
Termination Delivery Units to be delivered to be determined by the Calculation
Agent as the number of whole Termination Delivery Units that could be sold over
a commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such payment obligation, and the date of such delivery, the
“Termination Payment Date”). In addition, if, in the reasonable opinion of
counsel to Issuer or Buyer, for any reason, the Termination Delivery Units
deliverable pursuant to this paragraph (b) would not be immediately freely
transferable by Buyer under Rule 144 under the Securities Act, then Buyer may
elect either to (x) accept delivery of such Termination Delivery Units
notwithstanding any restriction on transfer or (y) have the provisions set forth
in paragraph (c) below apply. If the provisions set forth in this paragraph are
applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as
described above) and 9.12 of the Definitions shall be applicable, except that
all references to “Shares” shall be read as references to “Termination Delivery
Units.”

 

12



--------------------------------------------------------------------------------

“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (ii) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and Issuer
provides irrevocable written notice to the Calculation Agent on or prior to the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization or Insolvency), or the date of such Termination Event, Event of
Default or an Additional Disruption Event, as the case may be, that it elects to
deliver cash, New Shares or a combination thereof (in such proportion as Issuer
designates) in lieu of such other property, the Calculation Agent will replace
such property with cash, New Shares or a combination thereof as components of a
Termination Delivery Unit in such amounts, as determined by the Calculation
Agent in its discretion by commercially reasonable means, as shall have a value
equal to the value of the property so replaced. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

(c) Registration/Private Placement Procedures. (i) With respect to each
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 5 or in paragraph
(b) of this Section 12. If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due (if Issuer does not make an
election by such date, Issuer shall be deemed to have made the election
described in clause (B) below), either (A) all Shares or Termination Delivery
Units, as the case may be, delivered by Issuer to Buyer shall be, at the time of
such delivery, covered by an effective registration statement of Issuer for
immediate resale by Buyer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Buyer) or (B) Issuer shall deliver additional Shares or
Termination Delivery Units, as the case may be, so that the value of such Shares
or Termination Delivery Units, as determined by the Calculation Agent to reflect
an appropriate liquidity discount, equals the value of the number of Shares or
Termination Delivery Units that would otherwise be deliverable if such Shares or
Termination Delivery Units were freely tradeable (without prospectus delivery)
upon receipt by Buyer (such value, the “Freely Tradeable Value”). (For the
avoidance of doubt, as used in this paragraph (c) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

 

  (ii) If Issuer makes the election described in clause (c)(i)(A) above:

(A) Buyer (or an Affiliate of Buyer designated by Buyer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Buyer or such Affiliate, as the case may be, in its discretion; and

(B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Shares or Termination Delivery
Units, as the case may be, by Buyer or such Affiliate substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities, in form and substance commercially reasonably satisfactory to Buyer
or such Affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its Affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Buyer, and shall provide for the delivery of accountants’ “comfort letters”
to Buyer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

 

13



--------------------------------------------------------------------------------

  (iii) If Issuer makes the election described in clause (c)(i)(B) above:

(A) Buyer (or an Affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Termination Delivery Units, as the
case may be, from Buyer or such Affiliate identified by Buyer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
in compliance with applicable law with respect to Issuer customary in scope for
private placements of equity securities (including, without limitation, the
right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them), subject to execution by such recipients of customary
confidentiality agreements reasonably acceptable to Issuer;

(B) Buyer (or an Affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Shares or Termination
Delivery Units, as the case may be, by Issuer to Buyer or such Affiliate and the
private resale of such shares by Buyer or such Affiliate, substantially similar
to private placement purchase agreements customary for private placements of
equity securities, in form and substance commercially reasonably satisfactory to
Buyer and Issuer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, Buyer and its Affiliates and
Issuer, shall provide for the payment by Issuer of all expenses in connection
with such resale, including all fees and expenses of counsel for Buyer, shall
contain representations, warranties and agreements of Issuer reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales, and shall use best efforts to provide for the delivery of accountants’
“comfort letters” to Buyer or such Affiliate with respect to the financial
statements and certain financial information contained in or incorporated by
reference into the offering memorandum prepared for the resale of such Shares;

(C) Issuer agrees that any Shares or Termination Delivery Units so delivered to
Buyer, (i) may be transferred by and among Buyer and its affiliates, and Issuer
shall effect such transfer without any further action by Buyer and (ii) after
the minimum “holding period” within the meaning of Rule 144(d) under the
Securities Act has elapsed with respect to such Shares or any securities issued
by Issuer comprising such Termination Delivery Units, Issuer shall promptly
remove, or cause the transfer agent for such Shares or securities to remove, any
legends referring to any such restrictions or requirements from such Shares or
securities upon delivery by Buyer (or such affiliate of Buyer) to Issuer or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by Buyer in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Buyer (or such affiliate of Buyer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Termination Delivery Units, as the case may be, by Dealer (or any
such affiliate of Dealer).

(d) Make-whole Shares. If (x) Issuer elects to deliver Termination Delivery
Units pursuant to “Alternative Calculations and Issuer Payment on Early
Termination and on Certain Extraordinary Events” above or (y) Issuer makes the
election described in clause (i)(B) of paragraph (c) of this Section 12, then in
either case Buyer or its affiliate may sell (which sale shall be made in a
commercially reasonable manner) such Shares or Termination Delivery Units, as
the case may be, during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Shares or Termination Delivery
Units, as the case may be, and ending on

 

14



--------------------------------------------------------------------------------

the Exchange Business Day on which Buyer completes the sale of all such Shares
or Termination Delivery Units, as the case may be, or a sufficient number of
Shares or Termination Delivery Units, as the case may be, so that the realized
net proceeds of such sales exceed the amount of the Issuer Payment Obligation
(in the case of clause (x), or in the case that both clause (x) and clause
(y) apply) or the Freely Tradeable Value (in the case that only clause
(y) applies) (such amount of the Issuer Payment Obligation or Freely Tradeable
Value, as the case may be, the “Required Proceeds”). If any of such delivered
Shares or Termination Delivery Units remain after such realized net proceeds
exceed the Required Proceeds, Buyer shall return such remaining Shares or
Termination Delivery Units to Issuer. If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Buyer by the
open of the regular trading session on the Exchange on the Exchange Business Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares or
Termination Delivery Units (“Make-whole Shares”) in an amount that, based on the
Relevant Price on the last day of the Resale Period (as if such day was the
“Valuation Date” for purposes of computing such Relevant Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares in the manner contemplated by this
Section 12(d). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 12(e).

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with any Transaction in excess of the Maximum Delivery
Amount for such Transaction. Issuer represents and warrants (which shall be
deemed to be repeated on each day that any Transaction is outstanding) that the
Maximum Delivery Amount for all Transactions hereunder is equal to or less than
the number of authorized but unissued Shares of the Issuer that are not reserved
for future issuance in connection with transactions in the Shares (other than
all Transactions hereunder) on the date of the determination of the Maximum
Delivery Amount for all Transactions hereunder (such Shares, the “Available
Shares”). In the event Issuer shall not have delivered the full number of Shares
otherwise deliverable under any Transaction as a result of this Section 12(e)
(the resulting deficit, the “Deficit Shares”), Issuer shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are repurchased, acquired or otherwise received by Issuer or any
of its subsidiaries after the Trade Date for the relevant Transaction (whether
or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved and (iii) Issuer additionally authorizes any unissued Shares
that are not reserved for other transactions. Issuer shall immediately notify
Buyer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (i), (ii) or (iii) and the corresponding number of
Shares to be delivered) and promptly deliver such Shares thereafter.

(f) Certain Corporate Transactions. Upon the consummation of any of the
following events, Buyer shall have the right to designate such event an
Additional Termination Event with respect to one or more of the Transactions and
designate an Early Termination Date pursuant to Section 6(b) of the Agreement
with respect to which the designated Transaction(s) shall be the sole Affected
Transaction(s) and Issuer shall be the sole Affected Party:

(1) any person or group within the meaning of Section 13(d) of the Exchange Act
other than the Issuer or its subsidiaries, files a Schedule TO or any schedule,
form or report under the Exchange Act disclosing that such person or group has
become the direct or indirect ultimate “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the Issuer’s common equity representing more
than 50% of the voting power of the Issuer’s common equity, unless (x) such
filing occurs in connection with a transaction in which the Shares are replaced
by the securities of another entity (including a parent entity) and (y) no such
filing is made or is in effect with respect to common equity representing more
than 50% of the voting power of such other entity;

(2) consummation of any binding share exchange, exchange offer, tender offer,
consolidation or merger of the Issuer pursuant to which all or substantially all
of the Shares will be converted into cash, securities or other property or any
sale, lease or other transfer in one transaction or a series of related
transactions of all or

 

15



--------------------------------------------------------------------------------

substantially all of the consolidated assets of the Issuer and the Issuer’s
subsidiaries, taken as a whole, to any person other than one or more of the
Issuer’s subsidiaries (any such exchange, offer, consolidation, merger,
transaction or series of transactions being referred to in this clause (2) as an
“Event”), excluding any such Event where the holders of more than 50% of the
Shares immediately prior to such Event, own, directly or indirectly, more than
50% of all classes of common equity of the continuing or surviving person or
transferee or the parent thereof immediately after such Event;

(3) the Issuer’s stockholders approve any plan or proposal for the Issuer’s
liquidation or dissolution;

(4) the Shares cease to be listed on at least one U.S. national securities
exchange; or

(5) a default or defaults under any bonds, debentures, notes or other evidences
of indebtedness having, individually or in the aggregate, a principal or similar
amount outstanding of at least $300 million, whether such indebtedness now
exists or shall hereafter be created, which default or defaults shall have
resulted in the acceleration of the maturity of such indebtedness prior to its
express maturity or shall constitute a failure to pay at least $300 million of
such indebtedness when due and payable after the expiration of any applicable
grace period with respect thereto, without such indebtedness having been paid or
discharged within a period of 30 days after the occurrence of such indebtedness
becoming or being declared due and payable or the failure to pay, as the case
may be.

Notwithstanding the foregoing, no transaction or event described in clause
(1) through (4) above will permit the Buyer to designate an Additional
Termination Event if (a) at least 90% of the consideration, excluding cash
payments for fractional Shares, in such transaction or event consists of shares
of common stock that are traded on a U.S. national securities exchange or that
will be so traded when issued or exchanged in connection with the relevant
transaction or event (such securities, “Publicly Traded Securities”) and (b) as
a result of such transaction or event the Shares are adjusted to consist of such
Publicly Traded Securities.

(g) Set-Off and Netting. Both parties waive any rights to set-off or net,
including in any bankruptcy proceedings of Issuer, amounts due either party with
respect to any Transaction hereunder against amounts due to either party from
the other party under any other agreement between the parties.

(h) Status of Claims in Bankruptcy. Buyer acknowledges and agrees that this
Master Confirmation, together with any Confirmation, is not intended to convey
to Buyer rights with respect to any Transaction that are senior to the claims of
common stockholders in any U.S. bankruptcy proceedings of Issuer; provided that
nothing herein shall limit or shall be deemed to limit Buyer’s right to pursue
remedies in the event of a breach by Issuer of its obligations and agreements
with respect to any Transaction; and provided, further, that nothing herein
shall limit or shall be deemed to limit Buyer’s rights in respect of any
transactions other than the Transactions.

(i) No Collateral. Notwithstanding any provision of this Master Confirmation,
any Confirmation or the Agreement, or any other agreement between the parties,
to the contrary, the obligations of Issuer under the Transactions are not
secured by any collateral. Without limiting the generality of the foregoing, if
this Master Confirmation, the Agreement or any other agreement between the
parties includes an ISDA Credit Support Annex or other agreement pursuant to
which Issuer collateralizes obligations to Buyer, then the obligations of Issuer
hereunder shall not be considered to be obligations under such Credit Support
Annex or other agreement pursuant to which Issuer collateralizes obligations to
Buyer, and any Transactions hereunder shall be disregarded for purposes of
calculating any Exposure, Market Value or similar term thereunder.

(j) Assignment of Share Delivery to Affiliates. Notwithstanding any other
provision in this Master Confirmation to the contrary requiring or allowing
Buyer to purchase, sell, receive or deliver any shares or other securities to or
from Issuer, Buyer may designate any of its affiliates to purchase, sell,
receive or deliver such

 

16



--------------------------------------------------------------------------------

shares or other securities and otherwise to perform Buyer’s obligations in
respect of this Transaction and any such designee may assume such obligations.
Buyer shall be discharged of its obligations to Issuer to the extent of any such
performance. Notwithstanding the foregoing, the recourse to Dealer shall be
limited to recoupment of Issuer’s monetary damages and Issuer hereby waives any
right to seek specific performance by Dealer of its obligations hereunder.

(k) RESERVED

(l) Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Master Confirmation, in no event shall Buyer be entitled
to receive, or shall be deemed to receive, any Shares if, immediately upon
giving effect to such receipt of such Shares, (i) the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder) of Shares by Buyer or any affiliate of Buyer subject to aggregation
with Buyer under such Section 13 and rules or any “group”, as such term is used
in such Section 13 and rules, of which Buyer or any such affiliate of Buyer is a
member or may be deemed to be a member (collectively, “Buyer Group”) would be
equal to or greater than the lesser of (A) 4.9% of the outstanding Shares or
(B) 4,381,384 Shares or (ii) Buyer, Buyer Group or any person whose ownership
position would be aggregated with that of Buyer or Buyer Group (Buyer, Buyer
Group or any such person, a “Buyer Person”) under any state or federal bank
holding company or banking laws, or other federal, state or local laws,
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Buyer Person under
Applicable Laws and with respect to which such requirements have not been met or
the relevant approval has not been received minus (y) 2% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (i) or (ii), an “Excess Ownership Position”). If any delivery owed to
Buyer hereunder is not made, in whole or in part, as a result of this provision,
Issuer’s obligation to make such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Buyer gives notice to Issuer that such
delivery would not result in the existence of an Excess Ownership Position.

(m) Transfer. Notwithstanding any provision of the Agreement to the contrary,
Buyer may, subject to applicable law, transfer and assign all of its right and
obligations under any Transaction to any third party that is a financial
institution that regularly enters into OTC derivatives without the consent of
Seller. At any time at which the Equity Percentage exceeds 14.5%, if Dealer, in
its discretion after using its commercially reasonable efforts is unable to
effect such a transfer or assignment on pricing and other terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that the Equity Percentage is equal to or less than 14.5%, Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of this Transaction, such that the Equity
Percentage following such partial termination will be equal to or less than
14.5%. In the event that Dealer so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement and Section 12(b) of this Master Confirmation as if
(i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Warrants equal to the
Terminated Portion, (ii) Issuer shall be the sole Affected Party with respect to
such partial termination and (iii) such Transaction shall be the only Terminated
Transaction.

(n) Severability; Illegality. If compliance by either party with any provision
of a Transaction would be unenforceable or illegal, (i) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

(o) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON

 

17



--------------------------------------------------------------------------------

BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY TRANSACTION HEREUNDER OR THE ACTIONS OF BUYER OR ITS AFFILIATES
IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(p) Confidentiality. Notwithstanding any provision in this Master Confirmation,
any Confirmation or the Agreement, in connection with Section 1.6011-4 of the
Treasury Regulations, the parties hereby agree that each party (and each
employee, representative, or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the Transaction and all materials of any kind that are provided to
such party relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

(q) Securities Contract; Swap Agreement. The parties hereto intend for: (i) each
Transaction hereunder to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code and a “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(7), 362(o),
546(e), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code; (ii) the
Agreement to be a “master netting agreement” as defined in Section 101(38A) of
the Bankruptcy Code; (iii) a party’s right to liquidate, terminate or accelerate
any Transaction, offset, net or net out termination values, payment amounts or
other transfer obligations, and to exercise any other remedies upon the
occurrence of any Event of Default or Termination Event under the Agreement with
respect to the other party or any Extraordinary Event that results in the
termination or cancellation of any Transaction to constitute a “contractual
right” within the meaning of Sections 555, 560 and 561 of the Bankruptcy Code;
(iv) any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” and “transfers” “under” or “in connection with” each
Transaction and the Agreement, in each case within the meaning of the Bankruptcy
Code and (v) all payments or deliveries for, under or in connection with each
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” and “transfers” “under” or “in connection with”
each Transaction and the Agreement, in each case within the meaning of the
Bankruptcy Code.

(r) Additional Termination Event. If at any time Buyer reasonably determines in
good faith based on the advice of counsel that it is advisable to terminate a
portion of the Transaction so that Buyer’s related hedging activities will
comply with applicable securities laws, rules or regulations or related policies
and procedures of Buyer (whether or not such policies or procedures are imposed
by law or have been voluntarily adopted by Buyer in order that its hedging
activities will comply with such laws, rules or regulations), an Additional
Termination Event shall occur in respect of which (1) Issuer shall be the sole
Affected Party, (2) the Transaction shall be the sole Affected Transaction and
(3) Dealer shall be the party entitled to designate an Early Termination Date.

(s) Effectiveness. If, prior to the Effective Date for any Transaction, Buyer
reasonably determines that it is advisable to cancel such Transaction because of
concerns that Buyer’s related hedging activities could be viewed as not
complying with applicable securities laws, rules or regulations, such
Transaction shall be cancelled and shall not become effective, and neither party
shall have any obligation to the other party in respect of such Transaction.

(t) Right to Extend. Buyer may postpone, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Number of Warrants with respect to one or more
Components) if Buyer determines, in its commercially reasonable judgment, that
such extension is reasonably necessary or appropriate (x) to preserve Buyer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions (but only if there is a material decrease in liquidity relative to
Dealer’s expectation on the Trade Date, as determined by Calculation Agent) or
(y) to enable Buyer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Buyer were Issuer or an

 

18



--------------------------------------------------------------------------------

affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Buyer; provided that no such date may be postponed by
more than ten Exchange Business Days pursuant to clause (x) above.

(u) Amendments to the Equity Definitions:

(A) Section 11.2(a) of the Definitions is hereby amended by deleting the words
“a diluting or concentrative” and replacing them with the word “a material”; and
adding the phrase “or Warrants” at the end of the sentence.

(B) Section 11.2(c) of the Definitions is hereby amended by (x) replacing the
words “a diluting or concentrative” with “a material”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)”.

(C) Section 11.2(e)(vii) of the Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative” and replacing them with “that
is the result of a corporate event involving the Company and that may have a
material” and adding the phrase “or Warrants (it being understood, for the
avoidance of doubt, that financial results, the results of clinical trials,
decisions by the Food and Drug Administration or the announcement of any of the
foregoing shall not constitute a “corporate event” within the meaning of this
Section 11.2(e)(vii))” at the end of the sentence.

(D) RESERVED

(E) Section 12.9(b)(iv) of the Definitions is hereby amended by:

(x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

(y) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

(F) Section 12.9(b)(v) of the Definitions is hereby amended by:

(x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A);

(y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C) and (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.”; and

(z) deleting subsection (X) in its entirety and the words “or (Y)” immediately
following subsection (X).

(v) Strike Price Floor. Notwithstanding anything to the contrary in the
Agreement, this Master Confirmation, any Confirmation or the Definitions, in no
event shall the Strike Price be subject to adjustment to the extent that, after
giving effect to such adjustment, the Strike Price would be less than USD 64.63,
except for any adjustment pursuant to the terms of this Master Confirmation and
the Equity Definitions in connection with stock splits or similar changes to
Issuer’s capitalization.

 

19



--------------------------------------------------------------------------------

13. Addresses for Notice:

 

If to Dealer:    Citibank, N.A.    390 Greenwich Street    New York, NY 10013   
Attention:   Equity Derivatives    Facsimile:   (212) 723-8328    Telephone:  
(212) 723-7357 with a copy to:    Citibank, N.A.    250 West Street, 10th Floor
   New York, NY 10013    Attention:   GCIB Legal Group—Derivatives    Facsimile:
  (212) 816-7772    Telephone:   (212) 816-2211 If to Issuer:    Regeneron
Pharmaceuticals, Inc.    777 Old Saw Mill River Road    Tarrytown, NY 10591-6707
   Telephone:   (914) 345-7400

 

14. Accounts for Payment:

 

To Dealer:    Citibank, N.A.    ABA #021000089    DDA 00167679    Ref: Equity
Derivatives To Issuer:    JPMorgan Chase    ABA No.:   021000021    Account No.:
  6701772200    Swift Code:   CHASEUS33    Address:   JP Morgan Chase Bank, N.A.
     106 Corporate Park Drive      Floor 2      White Plains, NY 10604   
Benefit of:   Regeneron Pharmaceuticals, Inc.    Bank Contact:   Elanor Barreto
   Phone:   (914) 993-2241

 

15. Delivery Instructions:

 

Unless otherwise directed in writing, any Share to be delivered hereunder shall
be delivered as follows:

To Issuer:    To be advised.

 

20



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Master Confirmation promptly upon receipt
so that errors or discrepancies can be promptly identified and rectified and
(b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation and
providing any other information requested herein and immediately returning an
executed copy to Confirmation Unit via 212-615-8985. Hard copies should be
returned to Citibank, N.A., 333 West 34th Street, 2nd Floor, New York, New York
10001, Attention: Confirmation Unit.

 

Yours sincerely, Citibank, N.A. By:  

/s/ Herman Hirsch

  Name: Herman Hirsch   Title: Authorized Representative

 

Confirmed as of the date first above written: Regeneron Pharmaceuticals, Inc.
By:  

/s/ Joseph J. LaRosa

  Name: Joseph J. LaRosa   Title: Senior Vice President, General Counsel &
Secretary

[Signature Page to Warrant Master Confirm]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

CONFIRMATION

 

Date:    October 18, 2011 To:    Regeneron Pharmaceuticals, Inc. (“Issuer”)
Telefax No.:    (914) 593-1506 From:    Citibank, N.A. (“Dealer”) Telefax No.:
   (212) 816-7772 Transaction Reference Number:                     

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between you and us. This Confirmation supplements,
forms a part of, and is subject to the Master Terms and Conditions for Warrants
Issued by Regeneron Pharmaceuticals, Inc., between Dealer and Issuer, dated as
of October 18, 2011 and as amended from time to time (the “Master
Confirmation”).

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    October 18, 2011 Effective Date:    October 21, 2011 Strike
Price:    103.41 Premium:    USD23,450,000.00 Premium Payment Date:    October
21, 2011 Maximum Delivery Amount:    2,380,414

 

A-1



--------------------------------------------------------------------------------

For each Component of the Transaction, the Number of Warrants and Expiration
Date are as set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1.

   14877    January 3, 2017

2.

   14877    January 4, 2017

3.

   14877    January 5, 2017

4.

   14877    January 6, 2017

5.

   14877    January 9, 2017

6.

   14877    January 10, 2017

7.

   14877    January 11, 2017

8.

   14877    January 12, 2017

9.

   14877    January 13, 2017

10.

   14877    January 17, 2017

11.

   14877    January 18, 2017

12.

   14877    January 19, 2017

13.

   14877    January 20, 2017

14.

   14877    January 23, 2017

15.

   14877    January 24, 2017

16.

   14877    January 25, 2017

17.

   14877    January 26, 2017

18.

   14877    January 27, 2017

19.

   14877    January 30, 2017

20.

   14877    January 31, 2017

21.

   14877    February 1, 2017

22.

   14877    February 2, 2017

23.

   14877    February 3, 2017

24.

   14877    February 6, 2017

25.

   14877    February 7, 2017

26.

   14877    February 8, 2017

27.

   14877    February 9, 2017

28.

   14877    February 10, 2017

29.

   14877    February 13, 2017

30.

   14877    February 14, 2017

31.

   14878    February 15, 2017

32.

   14878    February 16, 2017

33.

   14878    February 17, 2017

34.

   14878    February 21, 2017

35.

   14878    February 22, 2017

36.

   14878    February 23, 2017

37.

   14878    February 24, 2017

38.

   14878    February 27, 2017

39.

   14878    February 28, 2017

40.

   14878    March 1, 2017

41.

   14878    March 2, 2017

42.

   14878    March 3, 2017

43.

   14878    March 6, 2017

44.

   14878    March 7, 2017

45.

   14878    March 8, 2017

46.

   14878    March 9, 2017

47.

   14878    March 10, 2017

48.

   14878    March 13, 2017

49.

   14878    March 14, 2017

50.

   14878    March 15, 2017

51.

   14878    March 16, 2017

 

A-2



--------------------------------------------------------------------------------

52.

   14878    March 17, 2017

53.

   14878    March 20, 2017

54.

   14878    March 21, 2017

55.

   14878    March 22, 2017

56.

   14878    March 23, 2017

57.

   14878    March 24, 2017

58.

   14878    March 27, 2017

59.

   14878    March 28, 2017

60.

   14878    March 29, 2017

61.

   14878    March 30, 2017

62.

   14878    March 31, 2017

63.

   14878    April 3, 2017

64.

   14878    April 4, 2017

65.

   14878    April 5, 2017

66.

   14878    April 6, 2017

67.

   14878    April 7, 2017

68.

   14878    April 10, 2017

69.

   14878    April 11, 2017

70.

   14878    April 12, 2017

71.

   14878    April 13, 2017

72.

   14878    April 17, 2017

73.

   14878    April 18, 2017

74.

   14878    April 19, 2017

75.

   14878    April 20, 2017

76.

   14878    April 21, 2017

77.

   14878    April 24, 2017

78.

   14878    April 25, 2017

79.

   14878    April 26, 2017

80.

   14878    April 27, 2017

 

A-3



--------------------------------------------------------------------------------

3. Issuer hereby agrees (a) to check this Confirmation promptly upon receipt so
that errors or discrepancies can be promptly identified and rectified and (b) to
confirm that the foregoing correctly sets forth the terms of the agreement
between us with respect to the particular Transaction to which this Confirmation
relates, by manually signing this Confirmation and providing any other
information requested herein or in the Master Confirmation and immediately
returning an executed copy to Confirmation Unit via 212-615-8985. Hard copies
should be returned to Citibank, N.A., 333 West 34th Street, 2nd Floor, New York,
New York 10001, Attention: Confirmation Unit.

 

Yours sincerely,

Citibank, N.A.

By:

 

/s/ Herman Hirsch

 

Name: Herman Hirsch

 

Title:   Authorized Representative

 

Confirmed as of the

date first above written:

Regeneron Pharmaceuticals, Inc.

By:

 

/s/ Joseph J. LaRosa

 

Name: Joseph J. LaRosa

  Title:   Senior Vice President, General Counsel & Secretary

[Signature Page to Warrant Confirm]